Citation Nr: 0804134	
Decision Date: 02/05/08    Archive Date: 02/12/08

DOCKET NO.  04-42 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an increased evaluation for service 
connected residuals of right ankle fracture with 
postoperative residuals of subtalar arthrosis, currently 
rated 10 percent.

2.  Entitlement to a compensable initial evaluation for 
service connected pseudofolliculitis barbae (PFB) prior to 
October 10, 2006.

3.  Entitlement to an evaluation in excess of 10 percent for 
service connected PFB since October 10, 2006.


REPRESENTATION

Veteran represented by:	New Jersey Department of 
Military and Veterans' Affairs




ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Navy 
from November 1986 to April 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied entitlement to an 
increased evaluation for a right ankle disability and granted 
service connection for PFB rated 0 percent.  

When this matter initially came before the Board in May 2006, 
the case was remanded to the RO through the Appeals 
Management Center (AMC) for additional development, to 
include providing additional notice with regard to VA's duty 
to assist, and scheduling of additional VA examinations.  
Upon review following the development, the AMC granted a 
compensable evaluation of 10 percent for PFB, effective from 
October 10, 2006; this was not a full grant of the benefit 
sought on appeal.  The case has now been returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  The service connected residuals of right ankle fracture 
with postoperative residuals of subtalar arthrosis is 
manifested by marked limitation of motion.

2.  Prior to October 10, 2006, service connected PFB was 
manifested by scars, hyperpigmented papules, and some ingrown 
hairs affecting 1 percent of the exposed skin; there was no 
disfigurement.

3.  Since October 10, 2006, service connected PFB is 
manifested by scattered, very hyperpigmented papules covering 
15 percent of the surface area of the neck; there was no 
disfigurement.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a 20 percent evaluation 
for residuals of right ankle fracture with postoperative 
residuals of subtalar arthrosis are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.45, 4.71, 4.71a, Diagnostic Code 5271 
(2007).

2.  The criteria for entitlement to a compensable evaluation 
for PFB were not met prior to October 10, 2006.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.3, 4.7, 4.118, Diagnostic Codes 7800, 7806 (2007).

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for PFB are not met since October 10, 2006.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.3, 4.7, 4.118, Diagnostic Codes 7800, 7806 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
elements of the claim, including notice of what is required 
to establish service connection and that a disability rating 
and an effective date for the award of benefits will be 
assigned if service connection is awarded.

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letter 
sent to the appellant on May 18, 2006, that fully addressed 
all notice elements.  The letter informed the appellant of 
what evidence was required to substantiate the claims and of 
the appellant's and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession to the AOJ, and was 
informed of the process of assigning a disability rating and 
effective date in the case of a grant of benefits.  Although 
the notice letter was not sent before the initial AOJ 
decision in this matter, the Board finds that this error was 
not prejudicial to the appellant because the actions taken by 
VA after providing the notice have essentially cured the 
error in the timing of notice.  Not only has the appellant 
been afforded a meaningful opportunity to participate 
effectively in the processing of his claim and given ample 
time to respond, but the AOJ also readjudicated the case by 
way of an SSOC and a rating decision, both dated in June 
2007, after the notice was provided.  For these reasons, it 
is not prejudicial to the appellant for the Board to proceed 
to finally decide this appeal as the timing error did not 
affect the essential fairness of the adjudication.  

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The appellant was afforded VA medical 
examinations in April 2004 and October 2006.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  There is no 
evidence of ongoing VA or private treatment; such was 
specifically requested from the veteran in March 2004 and May 
2006.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Evaluation of Service Connected Disabilities

Disability evaluations are determined by the application of 
the facts presented to VA's Schedule for Rating Disabilities 
(Rating Schedule) at 38 C.F.R. Part 4.  The percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and the 
residual conditions in civilian occupations.  38 U.S.C.A. 
§ 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The 
provisions of 38 C.F.R. § 4.40 state that disability of the 
musculoskeletal system is primarily the inability, due to 
damage or inflammation in parts of the system, to perform 
normal working movements of the body with normal excursion, 
strength, speed, coordination and endurance.  Functional loss 
may be due to the absence of part, or all, of the necessary 
bones, joints and muscles, or associated structures.  It may 
also be due to pain supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  38 C.F.R. § 4.40.  The factors of disability 
affecting joints are reduction of normal excursion of 
movements in different planes, weakened movement, excess 
fatigability, swelling and pain on movement.  38 C.F.R.  
§ 4.45

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. § 4.1; Peyton 
v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Compensation for service-connected injury is limited to those 
claims which show present disability.  Separate ratings may 
be assigned for separate periods of time based on the facts 
found in both claims for increase and for assignment of an 
initial evaluation.  This practice is known as "staged" 
ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 
(1999); Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  

If the evidence for and against a claim is in equipoise, the 
claim will be granted.  A claim will be denied only if the 
preponderance of the evidence is against the claim.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 56 (1990).

Residuals of Right Ankle Fracture With Postoperative 
Residuals of Subtalar Arthrosis

Normal ranges of motion of the ankle are dorsiflexion from 0 
degrees to 20 degrees, and plantar flexion from 0 degrees to 
45 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Code 5270 provides ratings for ankylosis of the 
ankle.  Ankylosis is immobility, or "freezing," of a joint.  
Ankylosis of the ankle in planter flexion less than 30 
degrees is to be rated 20 percent disabling; ankylosis of the 
ankle in planter flexion between 30 degrees and 40 degrees, 
or in dorsiflexion between 0 degrees and 10 degrees, is to be 
rated 30 percent disabling; ankylosis of the ankle in planter 
flexion at more than 40 degrees, or in dorsiflexion at more 
than 10 degrees or with abduction, adduction, inversion, or 
eversion deformity, is to be rated 40 percent disabling.  38 
C.F.R. § 4.71a.

Diagnostic Code 5271 provides ratings based on limitation of 
extension of the ankle.  Moderate limitation of motion of the 
ankle is rated as 10 percent disabling; and marked limitation 
of motion of the ankle is rated as 20 percent disabling.  38 
C.F.R. § 4.71a.

Here, the veteran's right ankle disability is evaluated under 
Code 5271; no ankylosis is diagnosed.  The Board notes that 
on April 2004 examination, the examiner did state there was 
"some ankylosis because of effusion," the examiner also 
noted that the joint was not immobile.  

The range of motion noted on the April 2004 VA examination 
was 0-10 degrees dorsiflexion and 0-20 degrees plantar 
flexion, a reduction of approximately half the normal range.  
Minimal swelling and tenderness around the lateral malleolus 
without painful motion was observed, but repetitive motion 
did aggravate the joint.  The veteran reported significant 
right ankle pain with prolonged standing, as at his Post 
Office job.  There was swelling and a tendency to give way, 
but no locking.  Fatigue, pain, and lack of endurance were 
noted as limiting factors.  The veteran used no braces or 
other assistive devices.

During the October 2006 VA examination, the veteran reported 
continued pain on the lateral aspect of the ankle, described 
as 4 to 5/10 and intermittent aching.  Prolonged standing, as 
at work, aggravates the pain.  He uses an ankle brace.  No 
tenderness was noted on examination, but there was limitation 
of motion.  Dorsiflexion was 0 degrees, and plantar flexion 
was 0-25 degrees and painless.  Repeated motion resulted in 
no additional functional impairment or increased pain.  Gait 
was normal.  Degenerative changes were noted on x-ray.

The Board finds that assignment of a higher, 20 percent 
evaluation is warranted for residuals of right ankle fracture 
with postoperative residuals of subtalar arthrosis.  Since 
2004, motion of the right ankle has been, at most, only half 
of normal in plantar and dorsiflexion.  Currently, 
dorsiflexion is reported to be nonexistent.  Pain has been 
consistently reported in the right ankle, and the evidence 
demonstrates that there continues to be actual functional 
limitation due to pain, fatigue, and lack of endurance.  The 
described impairment more closely reflects a "marked" 
limitation of motion of the right ankle.



Pseudofolliculitis Barbae

PFB is not specifically listed in the current VA rating 
schedule contained in 38 C.F.R. Part 4.  When an unlisted 
condition is encountered it is rated under a closely related 
disease or injury in which not only the functions affected, 
but the anatomical localization and symptomatology are 
closely analogous.  38 C.F.R. § 4.20.  Diagnostic Codes 
possibly applicable to the current claim are 7800 and 7806.  

Code 7800, for disfigurement of the head, face, or neck, 
evaluates a skin condition based on the presence of 8 
characteristics of disfigurement.  Note (1) to Diagnostic 
Code 7800 provides that the 8 characteristics of 
disfigurement, for purposes of rating under 38 C.F.R. § 
4.118, are: 

Scar is 5 or more inches (13 or more cm.) in 
length.
Scar is at least one-quarter inch (0.6 cm.) wide at 
the widest part.
Surface contour of scar is elevated or depressed on 
palpation.
Scar is adherent to underlying tissue.
Skin is hypo-or hyper-pigmented in an area 
exceeding six square inches (39 sq. cm.).
Skin texture is abnormal (irregular, atrophic, 
shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.).
Underlying soft tissue is missing in an area 
exceeding six square inches (39 sq. cm.).
Skin is indurated and inflexible in an area 
exceeding six square inches (39 sq. cm.).

Diagnostic Code 7806 provides that dermatitis or eczema that 
involves less than 5 percent of the entire body or less than 
5 percent of exposed areas affected, and; no more than 
topical therapy is required during the past 12-month period, 
is not compensable.  Dermatitis or eczema that involves at 
least 5 percent, but less than 20 percent, of the entire 
body, or at least 5 percent, but less than 20 percent, of 
exposed areas affected, or; intermittent systemic therapy 
such as corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six weeks during 
the past 12-month period, is rated 10 percent disabling.  
Dermatitis or eczema that involves 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas affected, 
or; systemic therapy such as corticosteroids or other 
immunosuppressive drugs required for a total duration of six 
weeks or more, but not constantly, during the past 12-month 
period, is rated 30 percent disabling.  Dermatitis or eczema 
that involves more than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; constant or 
near-constant systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during the past 12-
month period, is rated 60 percent disabling.  38 C.F.R. § 
4.118. 

Here, both the April 2004 and October 2006 examiners 
specifically note that there is no disfigurement present, and 
make findings which do not show an area greater than 6 square 
inches to be involved.  No compensable evaluation could be 
assigned for any period currently on appeal.  Therefore, it 
is more advantageous to the veteran to be evaluated under the 
criteria for dermatitis or eczema, by analogy.

As was noted above, staged evaluations are possible where the 
evidence supports a finding of distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart, supra.  Here, such a 
distinct period is defined by the October 10, 2006 VA 
examination.

At the April 2004 VA examination, the veteran reported that 
shaving aggravated his PFB, and hence he clipped his beard 
and never shaved.  Bumps remained over the beard area.  He 
did not use any medication at the time of the examination.  
The examiner observed hyperpigmented papules and some ingrown 
hairs on close observation.  There were no vesicles or 
pustules.  The beard area was nontender, with no signs of 
inflammation.  In a contradiction, the examiner stated both 
that he noted scars and that there was no scarring noted.  
However, in summary the examiner clearly stated that the PFB 
was not currently active, was not causing disfigurement, and 
involved less than 1 percent of the exposed skin.

By contrast, during the October 10, 2006, VA examination, the 
examiner noted he veteran wore a beard to prevent recurrence 
of his PFB problems.  No outbreaks were reported over the 
prior 12 months, and the veteran again stated he used no 
medicated soaps or lotions.  He did not shave to avoid 
aggravation.  A full beard covered the face, and the examiner 
was unable to see any underlying lesions in that area.  
However, the doctor observed hyperpigmented papules scattered 
n the exposed neck, which were in great contrast to the 
surrounding skin.  There was no scarring or disfigurement.  
He stated that the hyperpigmented papules covered 
approximately 15 percent of the surface area of the neck.

Under the applicable criteria, because less than 5 percent of 
the exposed skin was noted to be affected in April 2004.  In 
October 2006, a worsening of the veteran's symptoms is shown 
by objective medical evidence; the reported 15 percent 
involvement of the exposed skin warrants assignment of a 10 
percent rating.  There are no treatment records or 
examination reports prior to October 10, 2006, which 
demonstrate entitlement to a compensable rating from an 
earlier date.  

Similarly, there is no medical evidence since October 10, 
2006 which demonstrates entitlement to an evaluation in 
excess of 10 percent.  At no time has more than 20 percent of 
the exposed skin been shown to be affected, nor is any 
disfigurement shown.  

The Board notes that the veteran has argued that factors such 
as itching, pain, and burning should be considered in 
evaluating the skin condition, as well as the fact that his 
forced wearing of a beard has restricted his employment 
opportunities.  These factors are not included in the rating 
criteria under any applicable Diagnostic Code, and hence 
cannot be considered in assigning a schedular evaluation.

The Board has considered assignment of a extraschedular 
evaluation under 38 C.F.R. § 3.321(b), which provides that in 
exceptional cases where a case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, 
may approve an evaluation outside those set forth in the 
schedule.  The Board finds that the circumstances of this 
claim do not warrant referral for an extraschedular 
evaluation.  The veteran has stated that he undergoes no 
ongoing treatment for PFB and there is no evidence of any 
hospitalization.  The veteran has also continued to work at 
all times, without interference from his PFB.  He does argue 
that the wearing of a beard precludes certain employment, but 
a grant of extraschedular evaluation is based on interference 
with the ability to be employed, not the ability to be 
employed at a certain job.  No extraschedular referral is 
warranted.


ORDER

Entitlement to an increased 20 percent evaluation for service 
connected residuals of right ankle fracture with 
postoperative residuals of subtalar arthrosis is granted, 
subject to the regulations applicable to the payment of VA 
monetary benefits.

Entitlement to a compensable initial evaluation for service 
connected PFB prior to October 10, 2006 is denied.

Entitlement to an evaluation in excess of 10 percent for 
service connected PFB since October 10, 2006



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


